Citation Nr: 1528958	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for headaches with insomnia.

8.  Entitlement to service connection for a traumatic brain injury (TBI) with memory loss.

9.  Entitlement to service connection for a low back disability, to include radicular symptoms of pain and numbness in the feet.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for left shoulder rotator cuff injury residuals.

12.  Entitlement to service connection for bilateral hand numbness.

13.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his parents


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 2005 to January 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran and his parents testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for: (1) headaches with insomnia; (2) TBI with memory loss; (3) a low back disability; (4) tinnitus; (5) a left shoulder rotator cuff injury; (6) bilateral hand numbness; and (7) a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disability was not noted at service entrance, and the Veteran is presumed mentally sound at service entrance.

2.  The Veteran engaged in combat with the enemy during service.

3.  PTSD has been diagnosed by a treating VA psychiatrist, and the VA psychiatrist has attributed the PTSD diagnosis to the Veteran's combat service.

4.  The Veteran has self-treated symptoms of PTSD through alcohol abuse.

5.  Attention deficit disorder (ADD) clearly and unmistakably existed prior to service.
 
6.  The pre-existing ADD clearly and unmistakably underwent no increase in severity during service.

7.  The Veteran was exposed to loud noise during service.

8.  The Veteran has had continuous symptoms of bilateral sensorineural hearing loss since service.

9.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.

10.  A bilateral knee injury, right shoulder injury, bilateral foot injury, and right ankle injury are consistent with the circumstances of combat service.

11.  Current chronic bilateral knee strain, bilateral chondromalacia, bilateral knee degenerative joint disease, chronic right shoulder strain and dislocation, chronic bilateral foot strain and bilateral pes planus, and chronic right ankle strain are related to combat service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD, including secondary alcohol abuse, are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for ADD, which clearly and unmistakably existed prior to service and clearly and unmistakably was not permanently worsened beyond the normal progression during service, are not met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.304(d), 3.307, 3.309, 3.385 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic bilateral knee strain, bilateral chondromalacia, and bilateral knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic right shoulder strain and dislocation are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic bilateral foot strain and bilateral pes planus are met. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic right ankle strain are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in August 2008.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions during the hearing in order to solicit testimony regarding alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which the Veteran sought service-connected disability benefits.   During the course of the hearing, the VLJ advised the Veteran to submit evidence of a medical diagnosis and a medical nexus opinion in support of each of the appeals.  See, e.g., Board hearing transcript, pages 59-60.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with PTSD (not manifested by a psychosis), alcohol abuse, residual ADD, chronic bilateral knee strain, chronic right shoulder strain and dislocation, chronic bilateral foot strain, and bilateral pes planus.  None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's alcohol abuse on a direct basis is precluded by law, although secondary service connection (38 C.F.R. § 3.310) is not precluded.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.300, 3.301.  

The Veteran is also diagnosed with bilateral sensorineural hearing loss, bilateral chondromalacia, and bilateral knee degenerative joint disease of the knees.  Sensorineural hearing loss (as an organic disease of the nervous system) and arthritis (i.e., degenerative joint disease and chondromalacia (as a condition analogous to arthritis or as an early form of arthritis)) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those diagnoses.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system) and arthritis (i.e., degenerative joint disease/chondromalacia), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a). "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for a Psychiatric Disability, including PTSD

The Veteran contends that current PTSD was caused by various stressor events that occurred during combat service, to include participation in combat, exposure to improvised explosive devices (IED), and the deaths of fellow unit members.  He seeks service-connected compensation benefits on this basis.   

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

After review of the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy during service, and is entitled to the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The Veteran is in receipt of the Combat Action Ribbon (CAR), which denotes combat service, and has stated that he had traumatic experiences (i.e., stressor events) during combat service when he was subject to enemy fire, IED explosions, and witnessed other soldiers who had been wounded or killed during combat service.  The account of being subject to enemy fire and IED explosions and witnessing others who had been wounded or killed during service is consistent with the circumstances, conditions, or hardships of his combat service; therefore, the Veteran's lay account is sufficient to establish service incurrence of the in-service combat stressor events even in the absence of in-service documentation.

The Board next finds that the evidence shows that the Veteran has a diagnosis of PTSD that has been competently linked to the in-service combat stressor events by a VA psychiatrist.  In April 2012, a treating VA psychiatrist diagnosed PTSD and linked the PTSD to the Veteran's combat experiences.  See April 2012 VA initial psychiatry assessment note (noting the Veteran's account of losing some of his best friends in military action and an Axis I diagnosis of PTSD); see also September 2013 VA neuropsychological evaluation addendum (noting a diagnosis of PTSD by a VA psychologist); March 2012 VA psychiatry consultation note (noting a trauma/PTSD history of "deployment experiences" and diagnosis of PTSD by a VA social worker).  The psychiatric diagnosis and medical opinion of the VA psychiatrist are adequate.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(2) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding the current diagnosis of alcohol abuse, the Board notes that service connection for alcohol abuse on a direct basis is precluded by law; however, in this particular case, alcohol abuse is shown to be caused by the now service-connected PTSD.  See, e.g., March 2012 VA history and physical note (noting an impression of alcohol abuse and the Veteran's understanding that he is self-medicating for PTSD symptoms); April 2012 VA progress note (has been a heavy drinker since his deployment); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998) (holding that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's alcohol dependence was proximately due to (secondary to) the now service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

Regarding the Veteran's residual ADD diagnosis, the Board finds that ADD, which was not noted at service entrance, clearly and unmistakably existed prior to active service and clearly and unmistakably was not permanently worsened beyond the normal progression (i.e., aggravated) during active service.  VAOPGCPREC 
3-2003; Wagner, 370 F.3d at 1089.  Included among the service treatment records is a February 2007 letter from a former treating pediatrician that reads that the Veteran was a former patient and had been treated with Adderall for the diagnosis of ADD while under the physician's care.  A June 2007 service treatment record entry notes the Veteran's request for a renewal of the prescription for treatment of ADD.  The Veteran then reported that he had previously been under the care of a children's clinic for treatment of ADD but had stopped taking the prescribed medication prior to joining the military on the advice of the military recruiter.  He then stated that, lately, he was having excess difficulty focusing and often lost his train of thought; he had no other complaints.  He reported that he had been diagnosed with ADD in kindergarten at the approximate age of 6.  The service medical examiner prescribed Adderall for the Veteran with recommended follow up in two weeks.  Because the in-service statements made for treatment purposes are particularly trustworthy because the Veteran has incentive to report accurately his medical history in order to receive proper care and are consistent with other evidence showing diagnosis and treatment for ADD prior to service, they are of significant probative value.  Thus, the lay and medical evidence contemporaneous to service shows that that pre-existing ADD had been diagnosed and treated with prescription medication since childhood.

In addition, post-service lay statements made by the Veteran during the course of psychiatric treatment consistently report that ADD was diagnosed and treated with medication prior to service.  See, e.g., March 2012 VA psychiatry initial assessment consultation note (reporting poor concentration without Adderall medication, and diagnosis of ADHD before service); May 2014 VA psychiatry individual mental health care note (noting that the Veteran asked to be restarted on medication for ADD now that he worked as a manager and was back in school, and reporting a history of childhood diagnosis of ADD treated with medication, with decision to discontinue medication approximately six months prior to service entrance based on suggestion of recruiter).  This evidence, considered together with the lay and medical evidence contemporaneous to service, undeniably establishes that ADD was diagnosed and treated with prescription medication prior to service entrance; therefore, the Board finds that there is clear and unmistakable evidence of pre-existing ADD of record.  

The Board next finds that the evidence clearly and unmistakably establishes that the Veteran's pre-existing ADD was not aggravated during service.  The symptomatology and treatment shown during service reflect no increase in severity, frequency, or duration of the symptoms.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In this case, the lay and medical evidence contemporaneous to service and post-service reflects continued difficulty with concentration and focus due to pre-existing ADD, particularly when not taking any prescription medication.  According to the DSM-5, ADD is characterized by a persistent pattern of inattention and/or hyperactivity-impulsivity that interferes with functioning or development.  Prior to service, the Veteran was diagnosed with ADD, which was manifested by difficulty focusing on school work and managed with medication only during school days and when taking a test.  See September 2009 VA Form 9.  During service (i.e., in June 2007), the Veteran asked to be prescribed Adderall due to having trouble focusing and losing train of thought with no other complaints after having decided to stop taking the prescribed medication prior to service entrance on the advice of the military recruiter who had no medical training and without consultation with a physician.  See June 2007 service treatment record entry.  The Veteran asked to be placed back on the medication in order to help maintain focus and concentration while studying for a promotion and attending sniper school and only took the medication briefly.  See September 2009 VA Form 9.  Approximately four years after service separation, the Veteran reported poor concentration without Adderall medication.  See March 2012 VA initial psychiatry consultation note.  Other psychiatric symptoms reported since service separation have been attributed to the now service connected PTSD, to include secondary alcohol abuse, not ADD.  The Veteran and the treating VA primary care physician have stressed that the symptoms attributable to ADD are separate and distinct from PTSD symptoms.  See September 2009 VA Form 9; April 2015 VA administrative note. 

After careful consideration of the evidence showing treatment for ADD before, during, and since service, the Board finds that the ADD symptoms reported during treatment in service (i.e., difficulty focusing/concentrating) are the same as the well-established preexisting ADD symptoms for which the Veteran was diagnosed and treated with medication prior to service.  Identification of the same symptoms also reflects no additional symptoms or increase in symptomatology during service.  The Veteran had preexisting ADD manifested by difficulty focusing and concentrating prior to service.  The Veteran briefly received treatment for similar symptoms (i.e., difficulty focusing and concentrating) during service.  The post-service lay and medical evidence shows that he did not again seek mental health treatment for ADD until 2012, years after service separation, and again had similar symptoms to those reported as preexisting service.  See March 2012 VA initial psychiatry consultation note; see September 2009 VA Form 9.  This evidence shows no increase in severity of symptoms during service.  

Accordingly, the Board finds that the presumption of soundness at service entrance has been rebutted by clear and unmistakable evidence both of pre-existing ADD and that the pre-existing ADD was not aggravated by service.  For these reasons, the presumption of soundness is rebutted (38 U.S.C.A. § 1111); it necessarily follows that the Veteran's preexisting ADD was not, in fact, aggravated by service 
(38 U.S.C.A. § 1110).  As the Veteran's residual ADD clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during military service, service connection for ADD must be denied. 


Service Connection Analysis for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss had its onset during service and is the result of combat noise exposure.  Because the Board is granting presumptive service connection for bilateral sensorineural hearing loss based on acoustic trauma during service and continuous bilateral sensorineural hearing loss symptoms since service under 38 C.F.R. § 3.303(b), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his or her current hearing loss and a disability or injury he or she suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and sustained acoustic trauma (i.e., sustained a bilateral ear injury from the loud noise) during service.  Because the Veteran is in receipt of the CAR, and exposure to loud noise is consistent with the circumstances, conditions or hardships of combat service, the lay account of exposure to loud noise (i.e, acoustic trauma) during service is deemed credible and of significant probative value.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board next finds that the evidence is at least in equipoise on the question of whether continuous symptoms of bilateral sensorineural hearing loss were manifested since service.  On the January 2008 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had hearing loss and reported trouble hearing soft sounds out of the right ear.  The January 2008 service audiogram shows an auditory threshold at the 4000 Hz frequency of 50 decibels for the right ear, which meets the VA regulatory criteria for a "disability" at 38 C.F.R. § 3.385.  Although left ear hearing impairment demonstrated on the January 2008 service audiogram did not meet the VA regulatory criteria for a "disability at 38 C.F.R. § 3.385, a significant threshold change was noted, particularly at the 2000 Hz and 4000 Hz frequencies.  On the January 2008 service separation report of medical assessment, a service medical examiner noted a "threshold hearing loss."  Approximately two months after service separation, the Veteran filed the current VA disability claim for bilateral hearing loss.  See March 2008 VA Form 21-526.    

The Board is aware of the Veteran's post-service construction noise exposure and occasional recreational noise exposure; however, the evidence shows that bilateral sensorineural hearing loss symptoms began at service separation and have been continuous since service.  Also, although the August 2008 VA audiology examination report showed no current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385, the June 2013 VA audiology consultation note reveals that right ear hearing demonstrated a 50 decibel loss at the 4000 Hz frequency, left ear hearing demonstrated a 40 decibel loss at the 3000 Hz frequency, and speech recognition scores were 88 percent bilaterally.  Thus, a bilateral sensorineural hearing loss "disability," as defined by VA regulatory criteria at 38 C.F.R. 
§ 3.385, has been demonstrated during the claim/appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The June 2013 VA treating audiologist also diagnosed mild to moderately severe bilateral sensorineural hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the "continuous" post-service symptom criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Service Connection Analysis for Knee, Foot, Right Shoulder and Ankle Disabilities

The Veteran contends that the current bilateral knee disability, diagnosed as chronic knee strain, chondromalacia, and degenerative joint disease, was caused by knee injury while performing foot patrols, squatting for prolonged periods while wearing heavy gear, and kicking down doors during door-to-door missions and raids on homes and buildings during his service in Iraq.  See November 2012 VA primary care note (noting that the Veteran has degenerative joint disease of the knees).  He asserts that the current bilateral foot disability, diagnosed as mild pes planus and chronic foot strain, was caused by constant marching, drills, and foot patrols on missions while serving in Iraq, and that right ankle injury, diagnosed as chronic strain, occurred while kicking down doors on door-to-door missions or raids on homes or buildings performed during service.  See April 2012 VA physical therapy consultation note (noting mild pes planus).  He contends that the right shoulder disability, diagnosed as shoulder pain with history of dislocation and chronic right shoulder strain, was due to right shoulder injury (i.e., dislocation) during boot camp, and subsequent training and wear and tear from wartime missions aggravated the shoulder causing continuous pain and difficulty lifting the arm above the head.  See September 2009 VA Form 9. 

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and sustained injury to the knees, feet, right shoulder, and right ankle during service.  Because the Veteran served as a rifleman and is in receipt of the CAR, and performing foot patrols, squatting for prolonged periods, wearing heavy gear, and kicking down doors during door-to-door missions and raids is consistent with the circumstances, conditions or hardships of combat service, the lay account of bilateral knee and feet injuries, and right shoulder and right ankle injuries while performing his duties as a rifleman is 

deemed credible and of significant probative value.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The lay account is also consistent with reports of knee trouble, foot trouble, and painful shoulder at service separation.  See January 2008 service separation report of medical history.  

The Board next finds that the evidence is at least in equipoise on the question of whether the current bilateral knee disability, bilateral foot disability, right shoulder disability, and right ankle disability are etiologically related to service.  After considering an accurate history of combat service and carrying heavy gear and ammunition over rough terrain, and noting that the type of activities performed by the Veteran during service put excessive strain, wear, and tear on the joints, tendons, ligaments, and muscles resulting in soft tissue strains that will not show up on x-ray, the Veteran's treating VA physician linked the bilateral knee disability, bilateral foot disability, right shoulder disability, and right ankle disability to service.  See April 2015 VA administrative note.  The treating VA physician's medical opinion is based on sufficient facts and data and supported by adequate rationale; therefore, it is of significant probative value.

Although the August 2008 VA joints examination showed no bilateral knee, right shoulder, or right ankle disability and the Veteran then denied having any bilateral foot symptoms, subsequent VA treatment records show current diagnoses for a bilateral knee disability, bilateral foot disability, right shoulder disability, and right ankle disability, and the Veteran's treating VA physician has linked the diagnoses to service.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection under 38 C.F.R. § 3.303(d) for the bilateral knee disability, bilateral foot disability, right shoulder disability, and right ankle disability have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Because the Board granted service connection for the bilateral knee disability, bilateral foot disability, right shoulder disability, and right ankle 

disability based on injury during service and a medical opinion linking the current disabilities to in-service injuries under 38 C.F.R. § 3.303(d), other potential theories for entitlement to service connection are rendered moot.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).


ORDER

Service connection for PTSD, to include secondary alcohol abuse, is granted.

Service connection for ADD is denied.

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for chronic bilateral knee strain, bilateral chondromalacia, and bilateral knee degenerative joint disease, is granted.

Service connection for chronic right shoulder strain and dislocation is granted.

Service connection for chronic bilateral foot strain and bilateral pes planus is granted.

Service connection for chronic right ankle strain is granted.


REMAND

Service Connection for Headaches with Insomnia

The issue of service connection for headaches with insomnia is remanded for a supplemental VA medical opinion.  The Veteran has asserted that headaches are a condition related to "combat stress."  See September 2009 VA Form 9.  The Veteran's statement raises the theory of service connection for headaches as secondary to the now service-connected PTSD.  No medical opinion has been obtained addressing the question of whether headaches were caused or aggravated by PTSD.  Therefore, a remand for a VA medical opinion is needed.   

Service Connection for TBI, Tinnitus, Back, Shoulder, Hand, and Ankle Disabilities

In the October 29, 2013 rating decision, the RO denied an increased (compensable) rating for a residual scar of the left arm status post shell fragment wound, and denied service connection for brain concussion/TBI with memory loss, low back strain, tinnitus, left shoulder rotator cuff injury, left and right hand numbness, and a left ankle disability.  In November 2013, the Veteran filed a Notice of Disagreement (NOD) with respect to the denials of service connection for TBI with memory loss, low back strain, tinnitus, left shoulder rotator cuff injury, left and right hand numbness, and a left ankle disability only.  He did not file a NOD regarding the denial of an increased rating for the residual scar of the left arm status post shell fragment wound.  When a veteran has filed a timely NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issues to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection for: (1) headaches with insomnia; (2) TBI with memory loss; (3) a low back disability; (4) tinnitus; (5) a left shoulder rotator cuff injury; (6) bilateral hand numbness; and (7) a left ankle disability are REMANDED for the following actions:

1.  Send the Veteran a SOC that addresses the issue of entitlement to service connection for TBI with memory loss, a low back disability (including radicular symptoms of numbness of the feet), tinnitus, a left shoulder rotator cuff injury, bilateral hand numbness, and a left ankle disability.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the SOC.

2.  Obtain a VA medical opinion from an appropriate medical professional addressing the etiology of headaches.  A medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner/reviewer should provide the following opinions:

(i)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current headaches were caused by PTSD?

(ii)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability that any current headaches were permanently worsened beyond the natural progression (i.e., aggravated) by PTSD?

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the remanded issue of service connection for headaches.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


